DETAILED ACTION
Claim Objections
Claim 8 is objected to because of the following informalities:  The phrase “drawn out” should be recited as --drawing out--. The claim should further be rephrased such as to flow better, as it is understood that the protruded portion is intended to be downstream of the engagement portion in a direction of drawing out the sheet storing tray. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugishima (US Pub No. 2010/0059928 A1).
	Regarding Claim 1, Sugishima discloses
a sheet storing tray (5) for loading sheets; 
an apparatus main body (2) to which the sheet storing tray is slidably attached; and 
a restriction mechanism that restricts a position of the sheet storing tray, 
wherein the restriction mechanism includes: 
an engagement portion (see Fig. 5 mark-up below) provided in the apparatus main body; and 
a stopper member (72) that is provided in the sheet storing tray and engages with the engagement portion, and 
wherein the stopper member is configured so as to be movable in a crossing direction (i.e. widthwise) that crosses a direction in which the sheet storing tray slides (i.e. “back”/”front” in Fig. 4) and determines a position in the crossing direction of the sheet storing tray with respect to the apparatus main body (i.e. helps to define or describe the position as well as exerts force in the crossing direction such as to affect the widthwise position).
Regarding Claim 2, Sugishima discloses
the stopper member is configured so as to be movable between a slide restricting position (Fig. 4, Fig. 5) that restricts sliding in a direction of drawing out the sheet storing tray from the apparatus main body and an evacuation position (Fig. 8) that allows evacuation from a state of being engaged with the engagement portion and attachment/detachment of the sheet storing tray to/from the apparatus main body.
Regarding Claim 3, Sugishima discloses
the stopper member is provided with a restriction portion (74) that restricts an amount of movement in an evacuation direction extending from the slide restricting position toward the evacuation position.
Regarding Claim 4, Sugishima discloses
the stopper member is configured so as to determine a position in the crossing direction of the sheet storing tray with respect to the apparatus main body at the evacuation position with a state in which the sheet storing tray is being drawn out from the apparatus main body (i.e. for drawing out the sheet storing tray, the stopper member is moved to the evacuation position as per [0057]. The stopper helps to define or describe the position as well as exerts force in the crossing direction such as to affect the widthwise position, which is maintained after release as well).
Regarding Claim 5, Sugishima discloses
the sheet storing tray has a positioning member (i.e. the other of the two members 72) for determining a position with respect to the apparatus main body when the sheet storing tray is stored in the apparatus main body (i.e. helps to define or describe the position as well as exerts force in the crossing direction such as to affect the widthwise position), and 
wherein the positioning member is a member different from the stopper member (each member is a separate one of the two members 72).
Regarding Claim 7, Sugishima discloses
the apparatus main body has a protruded portion (see Fig. 5 mark-up below) that restricts the position in the crossing direction of the sheet storing tray with respect to the apparatus main body (i.e. by abutting contact with 72), and 
wherein the protruded portion is provided in a vicinity of the engagement portion (see Fig. 5 mark-up).
Regarding Claim 8, Sugishima discloses
the protruded portion is provided on a side of a direction of drawn out the sheet storing tray than the engagement portion (see Fig. 5 mark-up below, wherein the protruded portion is downstream of the engagement portion, in the drawing out direction).
Regarding Claim 9, Sugishima discloses
the sheet feeding apparatus has an elastic member (74) for biasing the stopper member in the crossing direction (i.e. in the widthwise direction, towards 98) with respect to the apparatus main body.
Regarding Claim 10, Sugishima discloses
the apparatus main body has a guiding member (i.e. the entire wall of 98 as seen in Fig. 5) with which the stopper member comes into contact when the sheet storing tray is drawn out, and wherein the engagement portion is provided in the guiding member.


    PNG
    media_image1.png
    473
    866
    media_image1.png
    Greyscale



Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a stopper member as claimed to be apart from an apparatus main body when a sheet storing tray is stored in the apparatus main body (Claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soda et al. (US Pub No. 2017/0308029) discloses a stopper 45 and engagement portion 441.
Tanaka et al. (US Pub No. 2017/0174464) discloses tray 50 sliding within body 40 with stopper 52.
Kusumi (US Pub No. 2008/0117482) discloses stopper 26a and engagement portion 5.
Chan (US Pub No. 2002/0043915) discloses stopper 82 and engagement portion 60.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        August 23, 2022